1

2

3                            UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                              ***

6     FRANK ZANINI,                                  Case No. 3:18-cv-00336-MMD-WGC

7                                Petitioner,                      ORDER
            v.
8
      WARDEN BAKER, et al.,
9
                             Respondents.
10

11         Respondents filed an unopposed motion for enlargement of time (first request)

12   (ECF No. 65). The Court finds good cause exists to grant the motion.

13         It therefore is ordered that Respondents' unopposed motion for enlargement of

14   time (first request) (ECF No. 65) is granted. Respondents will have up to and including

15   July 23, 2021, to file an answer to the second amended petition (ECF No. 36).

16         DATED THIS 24th Day of May 2021.

17

18

19                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26

27
28
